Case 1:20-cr-00001-LEK Document 30 Filed 01/27/21 Page 1 of 3              PageID #: 186

                                     MINUTES



 CASE NUMBER:             CRIMINAL NO. 20-00001 LEK
 CASE NAME:               USA vs. Anabel Cabebe
 ATTYS FOR PLA:           Michael Jay Green
 ATTYS FOR DEFT:          Gregg Paris Yates
 USPO:                    Darsie Ing-Dodson


       JUDGE:      Leslie E. Kobayashi           REPORTER:        Debi Read

       DATE:       1/27/2021                     TIME:            11:00 am - 11:45 am
                                                                  SEALED: 11:13am -11:19am



COURT ACTION: EP: Sentencing to Count one (1) of the Felony Superseding
Information as to defendant Anabel Cabebe, held.

Defendant Anabel Cabebe, present not in custody.

Defendant plead guilty to Count one (1) of the Felony Superseding Information on
1/16/2020 and was adjudged guilty.

The memorandum of plea agreement has been accepted by the Court.

Parties have reviewed the Presentence Report and it is placed in the record under seal.

Court findings made as to the applicable sentencing guidelines. Court adopts the factual
findings of the PSR.

Court notes the aggravating and mitigating factors related to Defendant’s Sentencing.

Recommendations by counsel as to proposed sentence heard.
                       *** Sealed 11:13 am - 11:19 am ***

Allocution by Defendant

Government Sealed Motion (Dkt. 23) - GRANTED.

Court’s proposed sentence stated. No legal objections to the proposed sentence.
Case 1:20-cr-00001-LEK Document 30 Filed 01/27/21 Page 2 of 3                 PageID #: 187

Court imposes sentence:

SENTENCE:
IMPRISONMENT: THIRTY-SEVEN (37) MONTHS

SUPERVISED RELEASE: THREE (3) YEARS

RESTITUTION: $230,527.13

SPECIAL ASSESSMENT: $100.00

Conditions of Supervised Release:

You must abide by the mandatory and standard conditions of supervision, including the
following conditions:

You must refrain from any unlawful use of a controlled substance. You must submit to
one drug test within 15 days of commencement of supervision and at least two drug tests
thereafter but no more than eight valid drug tests per month during the term of
supervision. (mandatory condition) -WAIVED-

You must cooperate in the collection of DNA as directed by the probation officer.
(mandatory condition)

You must report to the probation office in the federal judicial district where you are
authorized to reside within 72 hours of the time you are released, unless the probation
officer instructs you to report to a different probation office or within a different time
frame. (standard condition)

You must abide by the following special conditions:
1.   Restitution of $230,527.13 is due as specified in PSR Attachment A. Any unpaid
     balance is to be paid during the period of supervision in monthly installments of
     10% of your gross monthly income, commencing 30 days after the start of
     supervision. The court may order that this requirement be changed from time to
     time as your circumstances warrant, but no court order shall be required for your
     voluntary agreement to pay more than the court-ordered amount. Interest is
     waived. Payments must be made by payroll deduction, when applicable. You must
     notify the probation officer of any change in your financial circumstances that
     affect your ability to pay. Your financial circumstances must be reviewed by the
     probation officer on at least an annual basis. The victims’ recovery is limited to the
     amount of their loss and the defendant’s liability for restitution ceases if and when
     the victims receive full restitution.

2.     You must provide the probation officer access to any requested financial
       information and authorize the release of any financial information. The probation
       office may share financial information with the U.S. Attorney’s Office.
Case 1:20-cr-00001-LEK Document 30 Filed 01/27/21 Page 3 of 3               PageID #: 188


3.    You must apply all monies received from income tax refunds, lottery winnings,
      inheritance, judgments and any anticipated or unexpected financial gains to the
      outstanding court-ordered financial obligation, at the discretion and direction of
      the court.

4.    You must not incur new credit charges, or open additional lines of credit, or apply
      for any loans without the prior approval of the probation officer. You must not
      borrow money or take personal loans from any individual without the prior
      approval of the probation officer.

5.    You must maintain a single personal bank account, separate and apart from your
      spouse, any family members or others, into which all income, financial proceeds,
      and gains must be deposited and from which all expenses must be paid.

6.    You must cooperate with the Internal Revenue Service and arrange for the
      payment of delinquent taxes, interest and penalties, and the filing of tax returns.

7.    You must provide the probation officer with a signed release authorizing credit
      checks and an accurate financial statement, with supporting documentation, as to
      all of your sources and amounts of income, all of your expenses, and any business
      you own, in whole or in part.

8.    You must provide the probation officer with access to any and all business records,
      financial records, client lists, and other records, pertaining to the operation of any
      business you own, in whole or in part, as directed by the probation officer.

9.    You must submit your person, property, house, residence, vehicle, papers, or
      office, to a search conducted by a United States Probation Officer. Failure to
      submit to a search may be grounds for revocation of release. You must warn any
      other occupants that the premises may be subject to searches pursuant to this
      condition. The probation officer may conduct a search under this condition only
      when reasonable suspicion exists that you have violated a condition of supervision
      and that the areas to be searched contain evidence of this violation. Any search
      must be conducted at a reasonable time and in a reasonable manner.

Defendant advised of his right to appeal within 14 days of entry of judgment.

Judicial Recommendations:
1. Placement at Bureau of Prisons Facility on the West

Defendant to self-surrender by 12:00 p.m., on April 23, 2021 to the facility designated by
the BOP. The time is the time of the facility.

Submitted by: Agalelei Elkington, Courtroom Manager
